Citation Nr: 1455564	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-24 862	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUE

Entitlement to an increased evaluation for anxiety disorder with major depressive disorder, evaluated as 70 percent disabling from July 14, 2010 to January 21, 2011, and as 50 percent disabling from January 21, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In April 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ), and a transcript of this hearing is of record.  


FINDINGS OF FACT

1.  From July 14, 2010, to January 21, 2011 the Veteran's psychiatric disability was manifested by such symptoms as anxiety, weekly panic attacks, depressed mood, fatigue, disturbances of motivation and mood, mild sleep impairment, impaired judgment, and avoidance.

2.  Since January 21, 2011, the Veteran's psychiatric disorder has been manifested by such symptoms as anxiety and depressed mood with mild occupational and social impairment.


CONCLUSIONS OF LAW


1.  From July 14, 2010, to January 21, 2011, the criteria for an evaluation in excess of 70 percent for service-connected psychiatric disorder were not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9400 (2014).

2.  Since January 21, 2011, the criteria for an evaluation in excess of 50 percent for service-connected psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (2014); 38 C.F.R. § 4.130, DC 9400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).

A July 2010 notice informed the Veteran that an increase in his disorder may be shown by doctor statements, physical and clinical evaluation results, and statements from individuals who are able to describe from their knowledge and personal observations the manner in which the disability has worsened.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Thereafter, the Veteran was afforded the opportunity to respond.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that VA has complied with its duty to assist the Veteran in the development of his claims.  The evidence of record includes VA treatment records and lay statements.

The Veteran was afforded a VA examination in July 2010 and an industrial survey in January 2011.  The Board notes the Veteran's representative's assertion that the July 2010 VA examiner failed to provide an opinion concerning the Veterans competency.  See January 2013 Statement of Accredited Representative.  The Board also notes the Veteran, through his representative, asserts that the January 2011 VA examination was an "inadequate exam to cause the reduction of his mental health condition since it was to determine his competency only."  Id.  However, a review of the examination reports reveals no inadequacies.  Rather, these opinions, when considered together, are adequate because the examiners discussed the Veteran's medical history, described the service-connected disabilities and their effect on employability in sufficient detail, and supported all conclusions with analysis.  

The examination reports and medical opinions reflect that the VA examiners reviewed the Veteran's past medical and psychiatric history, documented his psychiatric conditions, fully addressed the Veteran's symptoms and objective data, and provided opinions that appear to be consistent with the remainder of the evidence of record. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duties to notify and assist have been met.

II.  Higher Ratings

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected psychiatric disorder has been rated under Diagnostic Code 9400, which is part of the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 50 percent evaluation is warranted where there is flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9400.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

Since 2010, the Veteran's Global Assessment Functioning (GAF) scores have ranged from 47 to 60.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  (VA has recently changed its regulations, and now requires use of DSM-5, but the change was not made applicable to cases pending before the Board.  79 Fed. Reg. 45093 (Aug. 4, 2014).)  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally, functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  A GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  Included in this definition is that a person is unable to keep a job.  A GAF score of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  The Board is cognizant that a GAF score is not determinative by itself.

A March 2010 VA psychological intake assessment performed by a VA social worker shows that the Veteran was divorced and had one daughter that he saw occasionally.  The Veteran stated he was not too social, and had no hobbies; however, he enjoyed disassembling motors and removing copper and other materials.  He reported that he was sleeping well and complained of low energy, low motivation, and loss of interest since the previous summer.  He worried at times, but stated he did not "see himself as a severe worrier."  There was no evidence of suicidal ideation.  The Veteran denied a history of suicide attempts or violence, and stated that any thoughts of suicide "usually don't persist."  He stated that he became frustrated when things did not go right, and did not become angry with people, but more with circumstances.  He was self-employed as a farm laborer, working part time whenever work was available.  He earned a degree in Animal Science and had been employed at the United States Postal Service for 20 years but was asked to resign due to "inappropriate behavior," and reported that "they did not want to call it sexual harassment."  He commented that "he probably should not have said what he said."  He stated that he did not lose his retirement and currently receives disability.  The examiner noted that the Veteran tended to isolate himself and diagnosed depressive disorder, not otherwise specified (NOS), and generalized anxiety disorder by history.  The examiner assigned a GAF score of 51-60. 

A March 2010 VA mental health note shows the Veteran has been seen by a number of different providers over the years for problems with depression and anxiety.  The Veteran reported that he had been "more depressed this time and it is lasting a lot longer than it usually does."  He reported feeling depressed for the last couple of months and feeling fearful, however, "couldn't tell what [he] was feeling the fear for."  Since January he had not felt fearful, but described his mood as "low."  He reported that he had not experienced a lot of anxiety and had learned to avoid situations that will trigger his anxiety.  He stated that things that generally bothered him in the past did not really bother him as much.  He reported a history of treatment for anxiety during service in 1974 or 1975 and that he had taken a variety of medications to treat anxiety.  He reportedly had been prescribed Zoloft, Prozac, and Wellbutrin.  He drank a beer once in a while and denied a history of substance abuse.  The examiner noted that the Veteran appeared neatly groomed and that he was appropriately dressed.  He was alert and attentive.  His demeanor was "quite laid back."  His speech was slow and his thoughts were organized, with no objective evidence of thought disorder.  The examiner assigned a GAF score of 60 and diagnosed the Veteran with depressive disorder, NOS, and generalized anxiety disorder by history.  She noted that the medical evidence of record reflected that the Veteran was prescribed Zoloft and it appeared that it was beneficial.  Zoloft, 50 mg, was prescribed due to the Veteran's history of good response and the examiner recommended medication review in three weeks.

An April 2010 VA mental health note shows the Veteran participated in supportive therapy and medication review.  He reported that the medication was helping but he did not feel "normal."  He complained of poor appetite, and stated that his energy was not "great but not too bad."  His speech was slow and his thoughts were organized, with no objective evidence of thought disorder.  The examiner did not assign a GAF score.  

A July 2010 VA psychiatric examination report shows that the Veteran had been homeless for the last four or five years since he lost his job with the Postal Service.  He currently resides at a friend's home or he camps out.  He reported that a friend drove him to his VA examination to ensure that he did not miss the appointment.  He declined any housing assistance from VA.  He reported that he had one daughter who he cares about "a little bit" and who visits him occasionally.  He stated that he "thinks" he earned an associate's degree.  The psychologist noted that the claims file includes a 1979 note that the Veteran "displayed unsatisfactory academic performance" and apparently lost VA educational benefits during that time.  He did not get into physical altercations or have "fits of rage" anymore, and tried to avoid such situations.  He stated that he had no medical or mental health issues prior to active service and complained of low back pain, and that his arms and hands also hurt.  He stated he was prescribed psychotropic medication to treat his mental disability; however, physically he was not well.  He denied substance abuse and reported that he chewed approximately one can of tobacco a week.  He described himself as '"avoidant"' and a perfectionist.  He felt worthless, helpless, depressed, and anxious and stated this happened five to six times per year.  He was claustrophobic in public places, and avoided crowds.  He reported that generally, if things did not run smoothly, he would become '"all wound up."'  However, his medication was helpful and he always had a second plan in the event things did not run smoothly.  He stated that his termination from the Postal Service due to inappropriate behavior impacts his chances for hiring.  He is awaiting notification for vocational rehabilitation to participate in a retraining program.  He reported that he is undependable and forgets things.  He was not too social and enjoyed disassembling and reassembling electric motors.  The psychologist noted that the Veteran's speech was normal in terms of rhythm, rate, and articulation; however, punctured by odd sounds when he is trying to formulate a sentence, finding it appeared as just the manner in which he communicates.  He was unemployed, and actively searching for employment.  The psychologist noted that the Veteran was unkemptly groomed and did not appear to have the ability to maintain minimum hygiene.  His attitude was cooperative, pleasant, and forthcoming.  He was friendly and exhibited a somewhat odd, frequent but mirthless laugh.  His posture was good, eye contact adequate but sporadic, and was noted to pull on his fingers and rub them back and forth constantly.  He was not very organized in his thinking, but his thinking was noted as relevant and goal oriented.  He was alert and oriented in all spheres.  His stream of consciousness was largely spontaneous.  Thought content was free of hallucinations, delusions, obsessive thoughts or paranoid ideas.  His mood was slightly dysthymic and his affect was congruent.  Attention was intact.  Impulse control was intact.  Judgment and insight were considered inadequate.  Several scenarios in regards to judgment were presented to him.  Out of the six scenarios, good judgment was apparent for two of these scenarios.  Remote and recent memory were normal, it was noted that he knew the name of the current president and the past presidents.

Axis I diagnosis included major depressive disorder, chronic, recurrent.  Axis II diagnosis was avoidant personality disorder.  The psychologist assigned a GAF score of 47 and determined that it was unclear if the Veteran was capable of managing his financial affairs in that he did not appear to have a stable home at that time.  He recommended the Veteran be scheduled for a social and industrial examination.  The psychologist also found that the Veteran appeared to suffer total occupational and social impairment due to his mental health symptoms.  He noted that the Veteran was terminated from the Postal Service for poor judgment, which led to inappropriate behavior.  The psychologist concluded that the Veteran first presented with acute anxiety during active service.  With exception of the Veteran's report that he met with mental health professionals during service, the record was negative for treatment.  He opined that the Veteran met all DSM-IV diagnostic criteria for multiple mental health disorders, which were a direct result of or at least stemmed from active service and had been ongoing, finding that the Veteran's symptoms were severe and required continuous medication and ongoing therapeutic treatment.  

The Veteran submitted to a VA industrial survey in January 2011.  He reported that the onset of his anxiety disorder was during active military service in approximately 1974.  He stated that in 1989 he was divorced, and indicated this event increased his anxiety.  He reported two incidents during active service where he was suspected of armed robbery.  He stated that he was never charged for criminal offenses and denied any wrong doing.  He has one daughter who is 27 years old.  He was unemployed, but actively searching for employment.  The Veteran reported that he had a vehicle and was able to travel while searching for employment.  The last time he worked was two weeks earlier, moving equipment for a farmer.  He attended North Dakota University and earned a degree in Animal Science in 1982.  Thereafter he was hired by the Postal Service and worked as a mail processor for twenty years.  In 2005, he was asked to resign for harassing a female employee.  He currently resides with an older gentleman that he cares for and also completes odd jobs for.  He reported that his service-connected benefits allowed him to afford an apartment if he chose.  He stated that the last time he felt depressed was last spring, and he was treated at VA during that time.  He was feeling significantly better.  He reported that he was sleeping well; however, he experienced difficulties sleeping at times except when he was taking a sleeping aid.  He acknowledged some suicidal thoughts, but had no plans or intentions of acting on those thoughts.  When he was under a lot of stress, such as during his divorce and the harassment charges in 2005, he felt an increase in anxiety.  Anxiety attacks occurred twice a week and lasted for approximately twenty seconds.  He reported that he had a couple of friends.  The psychologist noted that the Veteran's appearance and hygiene were within normal limits.  He maintained good eye contact and was able to communicate without any difficulties.  His stream of consciousness was spontaneous and well organized.  His thinking was relevant and goal directed.  Thought content was free of hallucinations, delusions, obsessive thoughts or paranoid ideas.  His concentration and memory were both good and his information about current events was adequate.  His judgment was good.  His attitude was relaxed, cooperative, and pleasant.  He had very mild cognitive and vegetative signs of depression.  Attention was intact.  He had insight of his situation and was fully oriented.  IQ was estimated to be at least average, if not above.  Although there was a history of avoidance and obsessive compulsive disorder, there was no indication of that at the current evaluation.  The psychologist assigned a GAF score of 60 finding the Veteran had symptoms of mild depression and mild anxiety.  He also determined that the Veteran was capable of managing his financial affairs in his best interests.  

After having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for a rating higher than 50 percent since January 21, 2011.  The Veteran's main symptoms during this period were mild sleep impairment, anxiety, and avoidance.  He did not maintain stable employment; however, he was actively seeking employment, to include driving his vehicle to aid his search, and was able to function on a daily basis with no difficulty.  The examiners indicated that the Veteran was fully oriented and demonstrated insight and judgment, as well as clear thought and communication.  Although the July 2010 examiner found the Veteran to have poor hygiene and inadequate judgment, there was no other such evidence during this latter period.  The Board notes that during the January 2011 industrial survey the Veteran stated that the last time he felt depressed was last spring, and he was treated at the VA during that time.  It was noted that his current medications included Sertraline and Albuterol, and the Veteran stated he was feeling significantly better.  

The Board acknowledges that the Veteran reported suicidal thoughts in March 2010.  However, there was no evidence from July 14, 2010, forward that the Veteran's anxiety disorder impaired his performance of routine activities, his speech, his ability to function independently, or his ability to control his impulses.  Nor did he exhibit spatial disorientation or obsessional rituals that interfered with routine activities.  The evidence of record does not indicate that the Veteran was unable to establish or maintain effective relationships, as he consistently reported that he lived with friends, to include caring for a man who in turn provided a place for the Veteran to live. 

The Board has also considered whether the evidence supports a rating greater than 70 percent from July 14, 2010 to January 21, 2011 but finds that it does not.  The evidence establishes that the Veteran has maintained relationships during this period, despite his reports suggesting that he is not sociable.  In fact, he reported that a friend drove him to his July 2010 VA examination to ensure that he did not miss the appointment.  As discussed above, the Veteran has reported that he was the caregiver for a man that he resides with.  This indicates that the Veteran can perform activities of daily living for himself and for others under his care.  Finally, although the July 2010 VA examiner found that the Veteran was unable to manage his finances, the Board notes that the examiner based his opinion on the fact that the Veteran did not have a stable home during that time.  All in all, the evidence does not demonstrate that he was totally impaired.  GAF scores and the evidence of various symptoms as described above strongly suggest that the Veteran did not meet the criteria for a 100 percent rating from July 2010 to January 2011.

The provisions of 38 C.F.R. § 3.321 (2014) allow for referral of claims to the Director, Compensation Service, for consideration of an extraschedular evaluation when the disability at issue is not contemplated by the regular schedular criteria.  In this case, however, there has been no indication that the Veteran's psychiatric disability has not been contemplated by the rating criteria.  The symptoms experienced by the Veteran, as described above, and their effects on his ability to work are specifically addressed by the criteria found in the rating schedule.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

As for whether consideration should be given to entitlement to a total disability rating based on individual unemployability (TDIU), such a benefit was granted by the RO for the period from July 14, 2010, to January 21, 2011.  This was done based on the Veteran's psychiatric disability rating for that period.  Nevertheless, for the reasons set forth above, there is no basis in the record for the award to continue after January 21, 2011.  The Veteran's symptoms improved and his rating was staged to 50 percent because of the improvement.  As noted above, he no longer experienced occupational impairment that amounted to an inability to obtain and/or maintain gainful employment.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert, 1 Vet. App. 49, 54; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to greater than a 70 percent rating from July 14, 2010, or greater than a 50 percent from January 21, 2011, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


